591 F.2d 1206
James E. DOUGHERTY et al., Plaintiffs-Appellees,v.CONTINENTAL OIL COMPANY, Defendant-Appellant,Truman Arnold Distributing Co., Inc., Genico Distributors,Inc., and Reed Distributing Co., Defendants-Appellants.
No. 77-2373.
United States Court of Appeals,Fifth Circuit.
March 5, 1979.

John Feather, Dallas, Tex., for Genico Dist.
Eugene L. Lefler, Beaumont, Tex., for Reed Dist.
Edward Miller, Texarkana, Tex., for Truman Arnold Dist.
B. J. Bradshaw, William R. Pakalka, Jerry E. Smith, Louis S. Zimmerman, Edward R. Adwon, Robert M. Craft, Houston, Tex., W. F. Palmer, Marshall, Tex., for Continental Oil Co.
Jim Ammerman, Don Stokes, Marshall, Tex., Jack Price, Austin, Tex., Stephen D. Susman, Tex Lezar, Mandell & Wright, Houston, Tex., for plaintiffs-appellees.
Before GEWIN, GODBOLD and MORGAN, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that pursuant to the joint stipulation of all parties, the judgment entered on September 11, 1978, 579 F.2d 954, is VACATED and these appeals are DISMISSED, with prejudice, each party to bear his own costs of appeal.